 

So SF BA WA

‘oO

10
11
12

~ 13

14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:18-cv-01698-JLR Document 24-1 Filed 02/18/20 Page 1 of 4

‘ Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES FOR THE USE AND
BENEFIT OF ROCK SUPREMACY, LLC, an
Oregon Limited Liability Company, |

Plaintiff,
v.

S.E.A. CONSTRUCTION, LLC, doing business
as S.E.A. Construction LLC, a Washington
limited liability company; and TRAVELERS
CASUALTY & SURETY COMPANY OF
AMERICA BOND #106735800,

Defendants,

 

 

Pursuant to Fed. R. Civ. P. 41 and LCR 7(d)(1), Plaintiff United States for the Use and
Benefit of Rock Supremacy, LLC’s claims against Defendants $.E.A. Construction, LLC and
Travelers Casualty & Surety Company of America Bond #106735800, and Defendants S.E.A.

No. 2:18-cv-1698-JLR

4PROROSER] ORDER
GRANTING STIPULATED

MOTION OF DISMISSAL
WITH PREJUDICE

Construction, LLC’s and Travelers Casualty & Surety Company of America Bond

#106735800’s claims against Plaintiff United States for the Use and Benefit of Rock

Supremacy, LLC, are dismissed with prejudice, and without an award of fees, costs, or

expenses to either party,

[PROPOSED] ORDER GRANTING STIPULATED

 

MOTION OF DISMISSAL WITH PRHIUDICE - 1 eee eens AE
(NO. 2:18-CV-1698-ILR) 920 Filth Avenue, Suite 3300
Seattle, WA 08104-1610
206.622.3150 main - 206.757.7700 fax

 

 
 

oC CO SS DH A

10
11
12
13
14
15
16

17

18
19
20
21
22
23
24

‘25

26
27

 

Case 2:18-cv-01698-JLR Document 24-1 Filed 02/18/20 Page 2 of 4

IT IS SO ORDERED.

DATED this 26" day of February, 2020. Oe y

Honorabld James L. Robart
US. District Court Judge

[PROPOSED] ORDER GRANTING STIPULATED a
MOTION OF DISMISSAL WITH PREJUDICE - 2 Davis Wright Tremaine LLP

LAW OFFICES
(NO. 2:18-CV-1698-JLR) 920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1610
206.622.3150 main * 206,757.7700 fax

 

 
 

oO © SS HR A Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-01698-JLR Document 24-1 Filed 02/18/20 Page 3 of 4

Presented by:

Davis Wright Tremaine LLP
Attorneys for Defendants

By s/ Sarah Cox
Sarah E. Cox, WSBA #46703
James Howard, WSBA #37259
920 Fifth Ave., Ste. 3300
Seattle, WA 98104-1610
(206) 622-3150
(206) 757-7700

sarahcox@dwt.com
jameshoward@dwt.com

Zoretic Law, PLLC
Attorneys for Plaintiff Rock Supremacy,
LLC

By s/ Mike Zoretic
Mike Zoretic, WSBA #21221
P.O. Box 427
Pateros, WA 98846
(206) 465-8109

mike@zoreticlaw.com

[PROPOSED] ORDER GRANTING STIPULATED .
MOTION OF DISMISSAL WITH PREJUDICE - 3 Davis Wright Tremaine LLP

Law OFTICHS
(NO. 2:18-CV-1698-JLR) 920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1610
206.622.3150 main - 206.757.7700 tnx

 

 
 

 

bo

Oo co NS DBD OH HB w&

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-01698-JLR Document 24-1 Filed 02/18/20 Page 4 of 4

CERTIFICATE OF SERVICE

Thereby certify that on February 18, 2020, I electronically filed the foregoing ORDER

GRANTING STIPULATED MOTION OF DISMISSAL WITH PREJUDICE with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to

those attorneys of record registered on the CM/ECF system. All other parties (if any) will be

served in accordance with the Federal Rules of Civil Procedure.

Dated this 18th day of February, 2020.

[PROPOSED] ORDER GRANTING STIPULATED
MOTION OF DISMISSAL WITH PREJUDICE - 4.
(NO. 2:18-CV-1698-JLR)

- By s/ Sarah Cox
Sarah Cox, WSBA #46703

Davis Wright Tremaine LLP
Law OFFICES
920 Filth Avenue, Suite $300
Seattle, WA 93104-1610
206.622.3150 main - 206.757,7700 fax

 

 
